— Order and judgment unanimously affirmed, with costs. Memorandum: Plaintiff’s documentary and other proof demonstrated its entitlement to summary judgment. It then became defendant’s burden to demonstrate by admissible evidence the existence of a factual issue requiring a trial (see Zuckerman v City of New York, 49 NY2d 557). Defendant failed to do so and Special Term properly granted summary judgment. The affidavit submitted by defendant’s employee contains nonspecific and conclusory averments which do not refute the documentary proof submitted by plaintiff. (Appeal from order and judgment of Supreme Court, Erie County, Cook, J. — summary judgment.) Present — Dillon, P. J., Hancock, Jr., Doerr, Boomer and Moule, JJ.